Case 7:19-cr-00243-VB Document 24

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a -- x
UNITED STATES OF AMERICA,
Vv.
EVERSLEY E. BARRETT,
Defendant.
---- -X

Sentencing in this case is scheduled for November 18, 2020, at 2:15 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Filed 11/13/20 Page 1of1

 

é
mi ot ct if
at = . 0
2 .

ORDER | *

coer eeaenaemy ade rnin OR TT

en

OPC ALLY EL LED

 

2A) _|

 

 

 

19 CR 243 (VB) ~ DIA AD TAL AST

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening™%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: November 13, 2020
White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge

 
